            Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

U.S. BANK NATIONAL ASSOCIATION, as
Trustee for MERRILL LYNCH FIRST FRANKLIN                      Index No. 1:19-cv-5948-VSB
MORTGAGE LOAN TRUST, SERIES 2007-4,

                               Plaintiff,

                      -against-

FIRST FRANKLIN FINANCIAL CORPORATION,
MERRILL LYNCH MORTGAGE LENDING,
INC., and BANK OF AMERICA CORPORATION,

                               Defendants.



                       STIPULATION AND [PROPOSED] ORDER
                    REGARDING EXPERT DISCLOSURE PROTOCOL

       WHEREAS the parties recognize that litigation of the above-captioned action may

require coordination among their respective experts; and

       WHEREAS, while Fed. R. Civ. P. 26(b)(4) protects communications between a party’s

attorney and any expert witnesses the party may use to present evidence at trial (each an

“Expert”), it does not explicitly protect communications directly between and/or among i) the

Experts themselves or ii) the Experts and/or non-testifying consultants and/or clerical staff;

       NOW, THEREFORE, the undersigned hereby stipulate and agree to the following

provisions relating to reports, disclosures and discovery with respect to Experts in this action:

       1.       Limits on Disclosure. Notwithstanding Fed. R. Civ. P. 26 or any other

potentially applicable law, statute, regulation or rule, the parties shall not be required to

disclose, produce in discovery or at any trial or log on their respective privilege logs any of

the following documents or information:
  Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 2 of 6



       a.       drafts of any reports, studies, work papers, affidavits, declarations,

written testimony, exhibits or disclosures prepared by or at the direction of the

Expert, counsel or other agent of the party proffering the Expert, or others working

under the supervision of or on behalf of the Expert in connection with this action or

any other matter, regardless of the form in which such information is recorded;

       b.       draft, preliminary, intermediate or interim calculations, computations,

programs, data, data collections, or data runs prepared for, by or at the direction of the

Expert or those working under the supervision of or on behalf of the Expert;

       c.       notes or other writings taken, created or prepared by or for the Expert,

counsel, or others working under the supervision of or on behalf of the Expert, including,

but not limited to, correspondence or memoranda to or from, and notes of conversations

with, the Expert’s assistants and/or clerical or support staff, other Experts, non-testifying

expert consultants, non-expert consultants retained by a party or a party’s attorneys,

persons working under the Expert’s supervision, or attorneys for the party offering the

testimony of such Expert in connection with the Expert’s work in this action or any other

matter; and

       d.       any communications between or among the Expert, any other Experts,

others working under the supervision of or on behalf of any Expert, the Expert’s

assistants and/or clerical or support staff, non-testifying expert consultants, non-expert

consultants retained by a party or a party’s attorneys, or attorneys for the party offering

the testimony of such Expert or counsel in connection with the Expert’s work in this

action or any other matter, regardless of the form of the communications.




                                          2
            Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 3 of 6



       2.       Expert Depositions. Nothing herein shall be construed to prevent deposition

questions relating to the substance of the Expert’s opinions (including alternative theories,

methodologies, variables, or assumptions that the Expert may or may not have considered in

formulating her or his opinions or in preparing her or his report). Thus, notwithstanding

anything to the contrary herein, an Expert may be presented at deposition or trial with

documents, testimony or other materials not contained in his or her expert report and questioned

about whether the Expert saw or considered such documents, testimony or other materials, the

reasons why the Expert did or did not consider or rely on such documents, testimony or other

materials in formulating his or her opinions and whether such documents, testimony or other

material cause the Expert to alter his or her opinion(s) in any respect.

       3.       Disclosure of Data or Other Information. Nothing herein shall be construed as

relieving an Expert of the obligation to disclose (i) his or her compensation related to the

Expert’s study or testimony; (ii) all data or other information upon which he or she relied in

forming his or her opinions, including any underlying data, calculations and analysis, and the

sources of such data; and (iii) any assumptions that the Expert relied upon in forming his or her

opinions (including, but not limited to those provided by an attorney). An Expert shall not be

required to disclose, and neither the Expert nor the party designating the Expert shall be required

to produce in response to any discovery request, other data or information that may have been

considered by the Expert but which was not relied on by the Expert in forming his or her

opinions.

       4.       No Privilege Waiver. Nothing herein shall be deemed to waive any applicable

privilege or protection or any objection to expert-related discovery not addressed herein.




                                                  3
            Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 4 of 6



       5.       Prior Stipulations Not Superseded. Nothing in this Stipulation and Order shall

supersede any stipulation concerning expert discovery or previously-entered stipulation,

including any applicable orders of the Court regarding the production and exchange of

confidential information.




                                                4
Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 5 of 6




                              5
            Case 1:19-cv-05948-VSB Document 60 Filed 05/06/20 Page 6 of 6



SO ORDERED:

Dated: ______________, 2020                   By:
                                              Hon. Vernon S. Broderick
                                              United States District Court Judge for
                                              the Southern District of New York




4834-7001-5419                            6
